DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the term “at least about” in line 5 and “no more than about” in line 6 renders the claim indefinite because the scope of the claim cannot be properly ascertained.
	The terms “at least” and “no more than” set definitive parameters while the term “about” allows for an approximation. Therefore, it is unclear if the values are definite or approximate.  Correction and/or clarification are required.
	With reference to claims 2-6, see the rejection of claim 1.
	Claim 2 recites “at least about” in line 2.
Claim 3 recites “at least about” in line 2.
	Claim 4 recites “at least about” in line 2.
	Claim 5 recites “no more than about” in line 2.
Claim 6 recites “at least about” in line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berland et al. (US 2010/0069864).
With reference to claim 1, Berland et al. (hereinafter “Berland”) discloses a wearable article (abstract) continuous in a longitudinal direction and a transverse direction (i.e., diaper, panty liner, sanitary napkin and/or incontinence device), comprising: 
a body-facing surface and a garment-facing surface as set forth in [0063] through the incorporation of Ponomarenko et al. (US 2004/0158214) where Ponomarenko et al. (hereinafter “Ponomarenko”) discloses a body-facing surface (24) and a garment-facing surface (26) as shown in figure 1 of Ponomarenko; 
Berland also discloses that a nonwoven [0003,0051] backsheet layer is made of fibers having a Roughness (standard deviation of the grayscale image) of at least about 16 and a fiber diameter of no more than about 22pm as set forth in [0034].
With reference to claim 5, Berland discloses the fiber of the nonwoven substrate having a diameter of no more than about 17µm as set forth in [0034].  
With reference to claim 6, Berland discloses an article wherein the nonwoven substrate has a basis weight of at least about 17gsm as set forth in [0063] through the incorporation of Ponomarenko where Ponomarenko discloses a nonwoven substrate having a basis weight of at least about 17gsm as set forth in [0093].
  With reference to claim 7, Berland discloses an article wherein the nonwoven substrate is an air-through carded nonwoven made of a bicomponent fiber as set forth in [0063] through the incorporation of Ponomarenko where Ponomarenko discloses a nonwoven substrate made of an air-through carded [0048] nonwoven including bicomponent fiber as set forth in [0046].

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2010/0069864).
With reference to claims 2-4, Berland teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Berland discloses that the fibers of the nonwoven substrate includes micro holes (i.e., air filled pores) as set forth in [0034]. 
The difference between Berland and claim 2 is the explicit recitation that the micro holes have a specific surface area, amount of holes and average hole size.
It would have been obvious to one of ordinary skill in the art to modify the surface area of the micro holes, and thus the amount of holes present (i.e., hole count) as well as the hole size as desired in order to provide the desired level of hydrophobicity and/or breathability to the article as taught by Berland in [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haubruge et al. (US 2011/0183568) is cited for the teaching of nonwovens with increased surface roughness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781